     Case 4:21-cv-00196-JAS Document 11 Filed 08/11/21 Page 1 of 4




Anthony R. Montoya
9820 N. Central Avenue, #131
Phoenix, AZ 85020
(602) 999-7239
anthonyrmontoya@gmail.com
AZ Bar #022322
Attorney for Defendant

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF ARIZONA

Robert Gasparoff,

              Plaintiff,                          No. CV-21-196-TUC-JAS

       v.                                         Defendant’s Reply
                                                  to Plaintiff’s Responsive
Watch Tower Bible and Tract                       Memorandum to
Society of Pennsylvania,                          Defendant’s Motion to Dismiss
                                                  the Amended Complaint
           Defendant.
_________________________________

       Pursuant to Local Rules 7.1(d) and 12.1(b), Defendant, Watch Tower Bible

and Tract Society of Pennsylvania (“Watch Tower”) files this Reply Memorandum

in response to Plaintiff’s Responsive Memorandum filed on August 2, 2021,

opposing Defendant’s Motion to Dismiss the Amended Complaint.

       Plaintiff’s Responsive Memorandum does not dispute any of the legal

authority cited in Defendant’s Motion to Dismiss, nor does it contest that theological

controversies are issues beyond this Court’s jurisdiction. It concedes that Plaintiff

lacks a personal stake or injury in this case, but argues that Plaintiff should be

allowed to bring this action because it does not involve religious beliefs and “for the

sake of public safety.” The Court should reject these unavailing arguments.

                                          1
     Case 4:21-cv-00196-JAS Document 11 Filed 08/11/21 Page 2 of 4




              1. Dismissal of the Amended Complaint is warranted as
                 ecclesiastical controversies on religious beliefs and doctrine
                 are issues beyond this Court’s jurisdiction.

       Plaintiff asserts that he “is not getting into theological controversy[.]” See

Responsive Memorandum, p. 2. However, the Amended Complaint plainly alleges

Watch Tower has a “false interpretation” of religion and that its doctrines lack

“scriptural support” and “contradict[] the Bible.” See Amended Complaint, p. 6.

Plaintiff’s Responsive Memorandum compares Watch Tower’s doctrine to those of

“many branches of Christianity,” comments on “this religious organization’s

dictatorial decree,” and invites the Court to consider “provision[s] of the Bible along

with the organization’s other literature” as well as “Defendant us[ing] God as

authority to persuade[.]” See Responsive Memorandum, pp. 4-6.

       Plaintiff clearly disagrees with what he believes to be Watch Tower’s

religious doctrine. However, adjudicating this case would impermissibly entangle

the Court in ecclesiastical and theological controversies which are constitutionally

impermissible. As Plaintiff does not dispute that “[c]ourts are not arbiters of

scriptural interpretation” or that controversies over religious doctrine are beyond the

scope of the Court’s jurisdiction, dismissal of the Amended Complaint is warranted.

See Thomas v. Review Bd. of Ind. Employment Sec. Div., 450 U.S. 707, 716 (1981);

Watson v. Jones, 80 U.S. 679 (1872); Serbian E. Orthodox Diocese v. Milivojevich,

426 U.S. 696 (1976).




                                          2
      Case 4:21-cv-00196-JAS Document 11 Filed 08/11/21 Page 3 of 4




              2. Since Plaintiff has no personal stake or injury in this case, the
                 Amended Complaint should be dismissed for lack of standing.

       Plaintiff’s Responsive Memorandum concedes a lack of standing when it

acknowledges that “Plaintiff cannot have ‘a personal stake’” and “this kind of injury

cannot be redressed.” See Responsive Memorandum, p. 3. Plaintiff offers no legal

authority to support his argument that he should be allowed to bring this case “for

the sake of public safety.” Id. In the absence of standing, there is no case and

controversy under Article III and, thus, the dismissal of the Amended Complaint is

appropriate as “federal courts do not adjudicate hypothetical or abstract disputes. . . .

[or] issue advisory opinions.” TransUnion LLC v. Ramirez, 141 S.Ct. 2190, 2203

(2021).

       For the foregoing reasons, Defendant respectfully requests that this Court

grant Defendant’s Motion to Dismiss and dismiss the Amended Complaint.



Respectfully submitted this 11th day of August, 2021,

                                                   /s/ Anthony R. Montoya
                                                   Anthony R. Montoya
                                                   9820 N. Central Avenue #131
                                                   Phoenix, AZ 85020
                                                   (602) 999-7239
                                                   anthonyrmontoya@gmail.com
                                                   AZ Bar #022322
                                                   Attorney for Watch Tower Bible
                                                   and Tract Society of Pennsylvania




                                           3
      Case 4:21-cv-00196-JAS Document 11 Filed 08/11/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2021, I electronically transmitted the

foregoing to the Clerk’s Office using the CM/ECF System for filing and service. I

also certify that I have this day mailed, U.S. Mail, postage prepaid, a true and correct

copy of the foregoing to Plaintiff Robert Gasparoff, at the following address: 3300

N. Paseo De Los Rios 18104, Tucson, AZ 85712.



                                                   /s/ Anthony R. Montoya
                                                   Anthony R. Montoya




                                           4
